Citation Nr: 1538190	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney disorder to include kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  For clarification, the petition to reopen service connection for PTSD is limited in subject to the underlying claimed condition of PTSD, pursuant to original denial, and not to any other mental health disorder.  The claim for psychiatric disability other than PTSD itself was denied by April 2013 RO rating decision, also now final.  Hence, the Veteran's petition to reopen service connection for PTSD need not be construed expansively as applying to any psychiatric disability previously diagnosed, notwithstanding the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that this same principle applies to adjudication of direct claims for service connection for psychiatric disability. 

The Board is reopening the claim for service connection for a kidney disorder, including kidney stones.  The reopened claim on the merits, along with petitions to reopen service connection for PTSD and a back condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 1971 Board decision, in pertinent part, denied the Veteran's original claim for service connection for a kidney condition.

2. Since that time, additional evidence has been received on an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1. The Board's July 1971 decision denying service connection for a kidney condition is a final and binding decision.  38 U.S.C.A. § 7104 (West 2014);            38 C.F.R. §§ 3.104(a), 20.1100 (2015). 

2. New and material evidence has been received since that decision as the basis         to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Given the grant herein of petition to reopen service connection for kidney stones,  no discussion of VCAA compliance is required.  The underlying claim de novo    (on the merits) is being remanded to the AOJ for requisite development, and consequently, in the interim, the issue of VCAA compliance is deferred pending readjudication of reopened claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The Board by July 1971 issuance previously denied service connection for a kidney disorder, inclusive of kidney stones, finding that kidney stones pre-existed service having been noted upon entrance examination, but did not undergo permanent aggravation therein.  Whereas review of service treatment records (STRs) demonstrated ongoing abdominal pain and urological symptoms, the Board concluded that there was no basic increase in the level of disability manifested during the Veteran four month period of active duty service, and hence, no aggravation.  This decision became final.  38 U.S.C.A. § 7104; 38 C.F.R.                §§ 3.104(a), 20.1100.
When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Now, the Board has before it a revised theory of entitlement set forth by the Veteran, and whereas competent evidence is required to demonstrate requisite aggravation in service of pre-existing disability, more to the point, generally competent medical evidence, the Veteran presents a clear foundation upon which further medical inquiry is warranted.  He summarizes primarily by June 2007  lay statement correspondence that his in-service treatment providers overlooked and misdiagnosed his recurrent lower back and sacroiliac pain (itself, basis for a separately claimed back disorder) as a back problem, when in actuality it was symptomatic of kidney stones.  Hence, it may be, that earlier attempts to calculate in-service aggravation were inaccurate and had overlooked the back pain, considering the aforesaid assertion from the Veteran in a most compelling light.  See generally, Shade v. Shinseki, 24 Vet. App. 110 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").  

On this theory, deemed new and material evidence, the Board reopens the claim.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a kidney disorder, to include kidney stones is reopened; the claim on appeal to this extent is granted.


REMAND

On the reopened claim for service connection for kidney stones, the Board directs VA medical examination to ascertain whether under comprehensive evidentiary review said condition underwent aggravation in service.

Pursuant to VA's duty to assist pertinent to all claims on appeal, including the instant petitions to reopen, under 38 C.F.R. § 3.159(c), proper measures must be undertaken to obtain corresponding administrative and medical records regarding an August 1999 referenced, then-pending claim for disability benefits from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Inquiry with the Veteran should be made regarding any Worker's Compensation claim filed and decided since separation from service, which was also referenced in his medical history.

Finally, specific to the claim for service connection for PTSD, the Veteran has averred as an in-service stressor the incident wherein he was intentionally physically attacked by a superior officer, necessitating under the law the issuance of AOJ correspondence explaining the procedures for substantiating a stressor premised upon an alleged personal assault.  38 C.F.R. § 3.304(f)(5) (2015).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

2. Also request from the Veteran that he provide information regarding any prior claim for Worker's Compensation filed since separation from military service, including the underlying condition involved and jurisdiction of claim where filed.  Then obtain any available administrative and treatment records based on the information provided.

3. Obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate all documents received with the Veterans Benefits Management System (VBMS) electronic claims file.

4. Then schedule the Veteran for a VA examination with regard to claimed kidney stones.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

Initially confirm that the Veteran presently has kidney stones, or otherwise kidney disorder.  Also notate any present urological condition associated with prior kidney pathology.  Thereafter, opine whether the Veteran's kidney stone condition that pre-existed service underwent permanent aggravation therein, resulting in the present-day diagnosed disorder(s).  In so opining, take into account the Veteran's stated theory that his recurrent  back pain during military service was actually undiagnosed manifestation of a kidney disorder that ostensibly worsened therein.

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


